Specifically, the specification, at paragraph [0006] discloses that N2N1 is the compound 1-naphthoquinone-2-monoxime.  The structure of 1-naphthoquinone-2-monoxime (N2N1) is provided in the specification at paragraph [0038] and presented below:

    PNG
    media_image1.png
    149
    291
    media_image1.png
    Greyscale
.
Applicant elected “formula III, compound N2N1.”  However, formula III does not define N2N1.  Formula III has the following structure:

    PNG
    media_image2.png
    131
    187
    media_image2.png
    Greyscale
.
N2N1 is defined by formula I.  However, formula I is not recited by the instant claims.
It is noted that the structure of N2N1, as presented in Fig 8A does not read on any of the instant formulae.

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on   571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629